TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 29, 2016



                                     NO. 03-16-00364-CV


                            J. E. and D. C. a/k/a D. W., Appellants

                                               v.

                 Texas Department of Family and Protective Services, Appellee




         APPEAL FROM 428TH DISTRICT COURT OF HAYS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
  DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order of termination signed by the district court on May 12, 2016.

Appellants have filed a motion to dismiss the appeal, and having considered the motion, the

Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. Because appellants are indigent and unable to pay costs, no adjudication of

costs is made.